DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Request for Continued Examination filed on the date: April 13, 2022.
Claims 1, 3-14 and 16-19 are currently pending.  Claims 2, 15 and 20 are currently canceled.  No claims are new.

Response to Arguments
Rejections Under 35 U.S.C. §112
Applicant’s arguments, see REMARKS pages 6-7, with respect to the rejection of claims 1 and 3-16 have been fully considered and are persuasive.  The rejection of claims 1 and 3-16 has been withdrawn. 

Rejections Under 35 U.S.C. §103
Applicant’s arguments, see REMARKS pages 7-9, with respect to the rejection of claims 1 and 17 have been fully considered and are persuasive.  The rejection of claims 1 and 17 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 6-9) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“said trigger unit being configured to control said arbitrary waveform generator, wherein said trigger unit is configured to cause said arbitrary waveform generator to start generating an output signal, and wherein said trigger unit is configured to cause said arbitrary waveform generator to stop generating an output signal, wherein said measurement device is connectable to a device under test, and wherein said device under test is configured to forward a signal to an input of said measurement device, said signal being processed internally by said measurement device, said arbitrary waveform generator being configured to output said generated output signal to be received by said device under test,” when used in combination with all other limitations of claim 1.
	Claims 3-14 and 16 are allowed for depending on claim 1.
Regarding independent claim 17, the prior arts of record taken alone or in combination fail to teach or suggest:
“outputting said output signal via an integrated arbitrary waveform generator output, wherein an integrated arbitrary waveform generator is controlled to start outputting said output signal based on said predetermined trigger event, or wherein said integrated arbitrary waveform generator is controlled to stop outputting said output signal based on said predetermined trigger event, wherein a device under test is provided, said device under test transmitting said input signal to be received by said measurement device, said integrated arbitrary waveform generator outputting said output signal to be received by said device under test,” when used in combination with all other limitations of claim 17.
	Claims 18-19 are allowed for depending on claim 17.

The closest references are found based on the updated search:
a)  Tanbakuchi et al. discloses “Vector network analysis system and method using offset stimulus signals” (see 2007/0236230)
b)  Diegmann discloses “Measurement arrangement” (see 2017/0307678)
c)  Betts et al. discloses “Determining operating characteristics of signal generator using measuring device” (see 2015/0369849)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1, 3-14 and 16-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867            


/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867